DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   MATTHEW ROBERT MCGUIGAN,
                           Appellant,

                                     v.

 ROOPA P. PERSAUD and PENINSULA APPRAISAL SERVICES, INC.,
                        Appellees.

                              No. 4D21-2106

                              [April 21, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE 20-18220
(08).

   Matthew Robert McGuigan of Mill Stone Legal Group, LLC, Coral
Springs, for appellant.

   Wayne M. Alder of Fisher Broyles, LLC, Pompano Beach, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.